         Case 1:18-cv-02921-JMF Document 543 Filed 11/20/18 Page 1 of 4



November 20, 2018

The Honorable Jesse M. Furman
United States District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Plaintiffs’ opposition to motion for stay in State of New York, et al. v. U.S. Dep’t
               of Commerce, et al., 18-CV-2921 (JMF).

Dear Judge Furman,

        Defendants have filed in this Court, the Second Circuit, or the Supreme Court an
astonishing twelve requests to delay these proceedings in the eleven weeks since their first such
motion was filed on August 31. That’s an average of a request to delay filed each and every
single week from Labor Day to Thanksgiving. At this point, the trial record is closed (Docket
No. 538), and the only remaining steps in this litigation are the post-trial filings due tomorrow,
oral argument next week, and entry of judgment on the merits. Defendants’ effort to prevent this
Court from reaching the merits should be rejected.

       The factors this Court considers in determining whether to grant a stay are “all-too-
familiar.” New York v. U.S. Dep’t of Commerce, No. 18-CV-2921 (JMF), 2018 WL 5791968, at
*2 (S.D.N.Y. Nov. 5, 2018) (Amended Opinion and Order denying stay); Docket No. 362 (Sept.
30 Order denying stay); New York v. U.S. Dep’t of Commerce, No. 18-CV-2921 (JMF), 2018
WL 4279467, at *1 (S.D.N.Y. Sept. 7, 2018) (Order denying stay).

        First, Defendants must make a strong showing that they are likely to succeed on the
merits of any question that would justify a stay. Defendants do not address this factor at all in
their most recent stay motion, see Docket No. 540, and it should be rejected for the same reasons
the Court thoroughly discussed in concluding that this factor was not met in its last order denying
a stay. New York, 2018 WL 5791968, at *3-6.

        Defendants’ argument that “[t]he Supreme Court’s forthcoming ruling will affect the
scope of this Court’s review, including whether extra-record evidence is admissible or instead
review must take place on the administrative record,” Docket No. 540 at 2, is particularly
nonsensical because Defendants did not present that question to the Supreme Court. The
question presented in Defendants’ mandamus petition, and on which the Supreme Court granted
certiorari, is extremely narrow: “whether in an action seeking to set aside agency action under
the Administrative Procedure Act . . . a district court may order discovery outside the
administrative record to probe the mental processes of the agency decisionmaker.” Pet’n for a
Writ of Mandamus, In re U.S. Dep’t of Commerce, et al., No. 18-557 (S. Ct. filed Oct. 29, 2018).
The question for the Supreme Court’s review is thus whether discovery regarding the
decisionmaker’s thought process could be ordered, not what this Court’s review on the merits
could consider. And that question was limited to the APA claim – saying nothing at all about
extra-record discovery for the Fifth Amendment claim or any other allowable purposes. See
Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005) (extra-record evidence to explain

                                                 1
         Case 1:18-cv-02921-JMF Document 543 Filed 11/20/18 Page 2 of 4



complex subject matter); National Audubon Soc’y v. Hoffman, 132 F.3d 7, 14 (2d Cir. 1997)
(extra-record evidence to evaluate whether the agency failed to consider all relevant factors).

         Defendants cannot contend that they are likely to succeed on the merits of a question on
which they neither sought nor received Supreme Court review. Indeed, on the same day that
Defendants filed their petition for certiorari in the Supreme Court, they sought a stay of all
further trial proceedings from that Court based on the same contentions they are making now,
i.e., that their purported likelihood of success on the discovery question they raised in their
petition warranted a stay of this court’s review of the merits. The Supreme Court rejected that
stay request. Order, No. 18A455 (Nov. 2, 2018). Moreover, given the overwhelming evidence
at trial – from both the Administrative Record standing alone, and from extra-record evidence
having nothing whatsoever to do with Secretary Ross’s subjective thought process – that
Defendants’ decision was unlawful under the APA and the Fifth Amendment (as Plaintiffs will
describe in their post-trial filings), Defendants’ argument that the Supreme Court’s review may
be dispositive cannot be supported.

        Second, Defendants must show that they will be irreparably injured. Defendants’
argument that they will be injured by “preparing post-trial briefs by November 21 and
proceeding with closing arguments on November 27” is foreclosed for the same reason this
Court has rejected like arguments several times in the past: the ordinary burden of litigating a
case is not irreparable harm. New York, 2018 WL 5791968, at *2 (citing “black-letter law”).

         Defendants also argue that they are irreparably harmed from the possibility that this
Court’s decision on the merits will moot the discovery question that is pending before the
Supreme Court. This contention is meritless for several reasons. First, the Supreme Court has
already rejected this same argument in declining to stay trial proceedings. Second, Defendants
insist that they will not actually be harmed because the Supreme Court will still be able to review
the current question presented and provide them with meaningful relief even if this Court issues
a final judgment. Defendants cannot be irreparably harmed by an eventuality that they contend
will not actually happen. Third, in any event, Defendants will not be irreparably injured even if a
final judgment were to moot the pending Supreme Court case, because Defendants have many
effective avenues of relief remaining. This Court might rule in defendants favor on the scope-of-
review issue they claim the Supreme Court will consider. And even if Defendants lose on that
argument, they may then appeal the scope-of-review issue through the normal appellate process
and, if necessary, seek certiorari from the Supreme Court. The possibility that a final decision
may moot the pending Supreme Court case is simply a result of Defendants’ own strategic
decisions to pursue interlocutory appellate review of pre-trial discovery orders rather than abide
by the final-judgment rule. The consequences of Defendants’ own choices do not constitute
irreparable injury warranting a stay.

        Defendants make the further argument that this Court is at risk of letting extra-record
evidence improperly affect the Court’s judgment of the record materials. Docket No. 540, at 2;
see also Mot. for Stay of District Court Proceedings at 1, Docket No. 79, No. 18-2856 (2d Cir.
filed Nov. 19, 2018) (“A stay of further district court proceedings is warranted . . . to mitigate the
possibility that the district court’s consideration of extra-record evidence will improperly
influence its decision on the merits.”). This is a remarkable contention, and one that lacks any
support. District courts are presumed to disregard improper evidence. Gentile v. State Bar of

                                                  2
         Case 1:18-cv-02921-JMF Document 543 Filed 11/20/18 Page 3 of 4



Nevada, 501 U.S. 1030, 1077 (1991) (Rehnquist, C.J., dissenting) (“[T]rial judges often have
access to inadmissible and highly prejudicial information and are presumed to be able to discount
or disregard it”); Bic Corp. v. Far E. Source Corp., 23 F. App’x 36, 38-39 (2d Cir. 2001)
(summary order) (“[T]he trial judge is presumed to be able to exclude improper inferences from
his or her own decisional analysis”); United States v. Am. Exp. Co., No. 10-CV-4496, 2014 WL
2879811, at *11 (E.D.N.Y. June 24, 2014) (same). Defendants offer literally nothing to defeat
that presumption. And their contention is especially meritless here, where the Court has
repeatedly and clearly articulated its acute awareness of the need to differentiate between
administrative record and extra-administrative record evidence, as well as the different purposes
for which extra-record evidence may be considered (such as standing), and has also repeatedly
instructed the parties to so distinguish in post-trial briefing.

        By contrast, Plaintiffs will be irreparably harmed by a stay. Delaying this case increases
the likelihood that the very harm Plaintiffs seek to enjoin – the addition of a citizenship question
to the census – cannot be fully adjudicated before the census forms are printed in June 2019.
New York, 2018 WL 5791968, at *6 n.10. Defendants argue that a stay will not prejudice
Plaintiffs because full appellate review is unlikely to conclude before the June 2019 deadline in
any event. This is a head-scratching argument: the imminence of the June 2019 deadline is
reason for this Court to move faster, not slower, as Defendants themselves have urged in other
settings. See id. (cataloging Defendants’ many representations that this case “is a matter of some
urgency,” including the sworn Congressional testimony of Acting Census Director Ron Jarmin
that the Census Bureau wants to “have everything settled for the questionnaire this fall”).
Meeting the June 2019 deadline will of course become harder, not easier, if the parties and this
Court are delayed in their task.

        Defendants cite Sikhs for Justice v. Nath, 893 F. Supp. 2d 598 (S.D.N.Y. 2012), as
authority for their argument that Plaintiffs will not be harmed by a stay. But in that case, the trial
court granted a stay because among other reasons, “[a] stay is not likely to prejudice or cause
hardship to the Plaintiffs, considering that the alleged conduct giving rise to their causes of
action occurred more than twenty-seven years ago.” Id. at 622 (emphasis added). It is self-
evident that the facts here are different.

        Finally, the public interest is not served by a stay. In addition to the public importance of
resolving this case quickly and transparently, as this Court has repeatedly emphasized, the
evidence at trial made clear that the harms from Defendants’ decision continue to accrue and
worsen each and every day. Delay ill-serves the public interest in assuring that immigrant
families and communities of color are not perpetually terrorized by fear and apprehension
regarding the federal government’s motives – which the Census Bureau’s own analyses, from as
recently as a few weeks ago, prove is occurring. Delay ill-serves the public interest of states and
municipal governments that are diverting resources to try to obtain a complete count, and that are
trying to plan for adequate funding to meet the basic health and education needs of their
communities – sovereign rights that will be jeopardized by an inaccurate and incomplete census.

        Defendants’ repeated efforts to evade judgment on their illegal decision should be
rejected. The motion should be denied.

                                       Respectfully submitted,

                                                  3
       Case 1:18-cv-02921-JMF Document 543 Filed 11/20/18 Page 4 of 4




                                   BARBARA D. UNDERWOOD
                                   Attorney General of the State of New York

                                   By: /s/ Matthew Colangelo
                                   Matthew Colangelo
                                     Executive Deputy Attorney General
                                   Elena Goldstein, Senior Trial Counsel
                                   Office of the New York State Attorney General
                                   28 Liberty Street
                                   New York, NY 10005
                                   Phone: (212) 416-6057
                                   matthew.colangelo@ag.ny.gov

                                   Attorneys for the State of New York Plaintiffs

                                   AMERICAN CIVIL LIBERTIES UNION
                                   ARNOLD & PORTER KAYE SCHOLER LLP

                                   By: /s/ John A. Freedman


Dale Ho                                           Andrew Bauer
American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
125 Broad St.                                     250 West 55th Street
New York, NY 10004                                New York, NY 10019-9710
(212) 549-2693                                    (212) 836-7669
dho@aclu.org                                      Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                    John A. Freedman
American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                               601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                         Washington, DC 20001-3743
202-675-2337                                      (202) 942-5000
sbrannon@aclu.org                                 John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org

                                   Attorneys for the NYIC Plaintiffs
                                              4
